DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bertram et al. (U.S. Patent Application Publication 20120230470).
[Examiner note(s): For brevity, selected passages and Figs. to Bertram et al. (U.S. Patent Application Publication 20120230470) are not repeated herein. Please refer to the cited reference and/or the Office Action mailed 10/21/21 for the explicit teachings relied upon in this rejection].
As per claims 1 and 20, Bertram et al. disclose an imaging planning apparatus and method comprising a processing circuitry (124) configured to:
obtain a first value of a first index that is related to an X-ray dose (604), and 
a second value of a second index that is related to an image quality (606), based on an X-ray imaging condition of a subject set in a predetermined examination; 
display an acceptable range of the first index and the second index, the acceptable range being based on information related to a diagnostic reference level corresponding 
display a mark at a position corresponding to the first value and the second value.
[Examiner note(s): for purposes of examination, a) Examiner treats the apparatus and method concurrently; b) Examiner treats the phrase(s) “graph” “mark(ing) at a position” as related to features of a graphical user interface, noted in para. [0043]. Para. [0036] teaches the recommendation of imaging parameters and para. [0044] teaches the ability of the display to enable a user to visually inspect and compare the effects of changes to imaging parameters. The phrase “acceptable range” is treated as falling within a desired criteria. As noted previously, Bertram et al. teach the ability of a display to enable a user to visually inspect and compare the effects of changes to imaging parameters. Examiner is of the opinion that both an “acceptable range/value” and an “unacceptable range/value” would be distinguishable within the context of the reference disclosure].
 Bertram et al. do not however, explicitly disclose an apparatus comprising a processing circuitry configured to: display a graph corresponding to a space with two or more dimensions of a first dimension representing the first index and a second dimension representing the second index on a display; and display a mark in the graph at a position corresponding to the first value and the second value.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus and method such that it was configured to graph1,2 corresponding to a space with two or more dimensions of a first dimension representing the first index and a second dimension representing the second index on a display; and display a mark in the graph at a position corresponding to the first value and the second value. One would have been motivated to make such a modification for the purpose of visually inspecting and comparing effects of changes to imaging parameters as taught by Bertram et al. (see for example, paras. [0042-0044]).
As per claims 2 and 11, Bertram et al. as modified above, disclose an imaging planning apparatus, wherein the second index is a spatial resolution and a contrast-to-noise ratio (see for example, paras. [0042-0044]).
As per claim 3, Bertram et al. as modified above, disclose an imaging planning apparatus, wherein the X-ray imaging condition includes at least one of a tube current, a tube voltage, a helical pitch, a scanning range, a scan time, and a slice thickness (see for example, para. [0003]).
As per claims 4-8, 17 and 18, Bertram et al. as modified above, disclose an imaging planning apparatus wherein the processing circuitry is further configured to determine whether the position corresponding to the first value and the second value in the graph falls within the acceptable range, and displays the determined determination result (see for example paras. [0035-0036; 0042-0044]).
As per claims 9 and 13, Bertram et al. as modified above, disclose an imaging planning apparatus, wherein the processing circuitry is further configured to accept an 
As per claims 10, 12, 14-16 and 19, Bertram et al. as modified above, disclose an imaging planning apparatus wherein the processing circuitry is further configured to determine the acceptable range based on a diagnostic performance model obtain a plurality of pieces of past historical examination data related to the predetermined examination (see for example, paras. [0025-0027]).
As per claims 21 and 22, Bertram et al. disclose an imaging planning apparatus and method comprising a processing circuitry (124) configured to:
obtain a first value of a first index that is related to an X-ray dose (604), and 
a second value of a second index that is related to an image quality (606), based on an X-ray imaging condition of a subject set in a predetermined examination; 
display an acceptable range of the first index and the second index, the acceptable range being based on information related to a diagnostic reference level corresponding to the predetermined examination, in a manner distinguished from a range other than the acceptable range; 
determine where a position corresponding to the first value and the second value falls within the acceptable range and
display, when it is determined that the position does not fall within the acceptable range, a mark at a recommended position to which it is recommended that the position is moved.
[Examiner note(s): for purposes of examination, a) Examiner treats the apparatus and method concurrently; b) Examiner treats the phrase(s) “graph” “mark(ing) at a position” as related to features of a graphical user interface, noted in para. [0043]. Para. [0036] teaches the recommendation of imaging parameters and para. [0044] teaches the ability of the display to enable a user to visually inspect and compare the effects of changes to imaging parameters. The phrase “acceptable range” is treated as falling within a desired criteria. As noted previously, Bertram et al. teach the ability of a display to enable a user to visually inspect and compare the effects of changes to imaging parameters. Examiner is of the opinion that both an “acceptable range/value” and an “unacceptable range/value” would be distinguishable within the context of the reference disclosure. Examiner further notes that optimizer 212 (para. [0035-0036]) teaches the application of a recommendation with respect to desired criteria. ].
 Bertram et al. do not however, explicitly disclose an apparatus comprising a processing circuitry configured to: display a graph corresponding to a space with two or more dimensions of a first dimension representing the first index and a second dimension representing the second index on a display; and determine whether a position corresponding to a first value and the second value in the graph falls within the acceptable range.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus and method such that it was configured to graph3,4 corresponding to a space with two or more dimensions of a first dimension representing the first index and a second dimension representing the second index on a display; and determine whether a position corresponding to a first value and the second value in the graph falls within the acceptable range. One would have been motivated to make such a modification for the purpose of visually inspecting and comparing effects of changes to imaging parameters as taught by Bertram et al. (see for example, paras. [0042-0044]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Plot_(graphics) … see for example, Overview section … para. starting with “Graphical procedures such as plots are a short path to gaining insight into a data set in terms of testing assumptions, model selection, model validation …” see also section titled “Types of Plots.”
        2 https://en.wikipedia.org/wiki/Scientific_visualization ... See for example, Intro, sentence starting with: “The purpose of scientific visualization is to graphically illustrate scientific data to enable scientists to understand, illustrate, and glean insight from their data … see also section titled “Applications.”
        3 https://en.wikipedia.org/wiki/Plot_(graphics) … see for example, Overview section … para. starting with “Graphical procedures such as plots are a short path to gaining insight into a data set in terms of testing assumptions, model selection, model validation …” see also section titled “Types of Plots.”
        4 https://en.wikipedia.org/wiki/Scientific_visualization ... See for example, Intro, sentence starting with: “The purpose of scientific visualization is to graphically illustrate scientific data to enable scientists to understand, illustrate, and glean insight from their data … see also section titled “Applications.”